 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                        AT SEATTLE

10   TALAMEO S. ALAIMALEATA,                            Civil No. 3:20-CV-06053-RAJ

11            Plaintiff,

12            vs.                                        PROPOSED JUDGMENT

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            IT IS ORDERED AND ADJUDGED that this case is reversed and remanded pursuant to

16   sentence four of 42 U.S.C. § 405(g) to the Commissioner of Social Security for further

17   administrative proceedings pursuant to this Court’s ORDER of remand, issued on June 30, 2021.

18            JUDGMENT is entered for Plaintiff, and this case is closed.

19            Dated this 30th day of June, 2021.

20

21

22
                                                          A
                                                          The Honorable Richard A. Jones
23                                                        United States District Judge

24

     Page 1         PROPOSED JUDGMENT - [3:20-CV-06053-RAJ]
